NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    UMAR SHUJA QURESHI, Appellant.

                             No. 1 CA-CR 19-0536
                             No. 1 CA-CR 19-0537
                               (Consolidated)
                                FILED 11-5-2020


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-427046-001
                        No. CR2014-001042-001
           The Honorable George H. Foster, Jr., Judge (Retired)

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joshua C. Smith
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Nicholaus Podsiadlik
Counsel for Appellant
                           STATE v. QURESHI
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge James B. Morse Jr. and Judge Paul J. McMurdie joined.


C R U Z, Judge:

¶1           Umar Shuja Qureshi appeals his convictions and sentences for
one count of aggravated assault, one count of manslaughter, and two
counts of endangerment. For the following reasons, we affirm.

               FACTUAL AND PROCEDURAL HISTORY

I.     CR2013-427046

¶2             In 2012, T.K. was driving southbound on McClintock Road
when Qureshi, driving northbound in a Ford Mustang, crossed into T.K.’s
lane of traffic. T.K. changed lanes in an attempt to avoid a collision, but
Qureshi moved into the same lane, mirroring T.K.’s movements. The
Mustang collided with T.K.’s vehicle nearly head-on at a speed of eighty-
eight miles per hour. Just before impact, the Mustang sped up.

¶3            T.K. was badly injured and was hospitalized for seventeen
days following the collision. He underwent stomach surgery to remove
part of his lower intestines and lung treatments to remove blood clots. He
had to learn to walk again.

¶4            A grand jury indicted Qureshi for one count of aggravated
assault, a dangerous offense. After a trial, the jury found Qureshi guilty as
charged and found in aggravation serious physical injury and emotional or
financial harm to the victim. The superior court sentenced Qureshi to ten
years in prison. Qureshi timely appealed, and we have jurisdiction
pursuant to Arizona Constitution Article 6, Section 9, and Arizona Revised
Statutes (“A.R.S.”) sections 12-120.21(A)(1), 13-4031, and -4033(A)(1).

II.    CR2014-001042

¶5              In 2013, K.F. was driving a Honda Odyssey on the highway
with Qureshi in the front passenger seat and her sons S.F., age fifteen, and
J.F., age six, in the backseat. Qureshi began arguing with K.F. Without
warning, Qureshi grabbed the steering wheel, causing the Odyssey to strike


                                     2
                            STATE v. QURESHI
                            Decision of the Court

a pole. J.F. was ejected from the Odyssey and sustained multiple blunt force
injuries and died.

¶6            A grand jury indicted Qureshi on one count of manslaughter
and two endangerment counts, all dangerous offenses. In February 2019,
the case proceeded to trial. When the superior court began the jury
selection process, Qureshi made the following outburst in front of the
potential jurors:

       The prosecution thinks I’m a Muslim terrorist, the
       prosecution thinks I’m a Muslim terrorist, that’s what the
       prosecution thinks. The prosecution thinks I’m a Muslim
       terrorist. . . . I’m out. Take me out. I’m ready to go back. The
       prosecution thinks I’m a Muslim terrorist, everybody. That’s
       what the prosecution thinks.

At the request of defense counsel, the court excused the jury panel, and the
trial began again the next day with a new panel of jurors.

¶7             On the fifth day of trial, defense counsel filed a motion to
withdraw. The motion cited multiple ethical rules including Arizona Rules
of the Supreme Court 42 ER 8.4(a) (it is professional misconduct for a
lawyer to violate or attempt to violate the rules of professional conduct or
knowingly assist another to do so), ER 8.4(c) (it is professional misconduct
for a lawyer to “engage in conduct involving dishonesty, fraud, deceit or
misrepresentation”), and ER 3.3(a)(3) (“[a] lawyer shall not knowingly offer
evidence the lawyer knows to be false”). Defense counsel told the court
that Qureshi had demanded that he do something at trial that would violate
these ethical rules. In addition, defense counsel indicated that Qureshi had
made over 100 harassing phone calls to counsel and had threatened to kill
counsel’s wife. Counsel stated that he believed Qureshi made the threat to
cause a mistrial.

¶8             When the court asked Qureshi whether he understood that
his attorney had filed a motion to withdraw, Qureshi stated that he did not
understand the motion because he was “out of touch with reality” and did
not know if he was “asleep or awake when [he] hear[d] things.” Qureshi
told the court that he wanted to discharge defense counsel because counsel
had refused to watch a YouTube video that Qureshi wanted to introduce at
trial entitled “Should the World’s Youth Drive,” which advocated for the
driving age to be lowered to ages 9-12. Before taking the motion under
advisement, the court discussed the possibility of Qureshi representing
himself, and Qureshi stated, “I’m out of reality . . . I take no responsibility



                                      3
                            STATE v. QURESHI
                            Decision of the Court

[for asking defense counsel to engage in unethical behavior] because I don’t
know what is right or wrong . . . I don’t mind representing myself
nonetheless.” Qureshi then interrupted the court, stating, “So I like Hitler
because he brought the Autobahn to life.“ The next day the superior court
granted counsel’s motion to withdraw and declared a mistrial.

¶9            Qureshi was retried later that year, represented by new
counsel. Qureshi sought to represent himself, and the superior court
denied the request. During the trial, Qureshi handed his attorney a note
stating, “Mr. Linnins, withdraw or meet your demise.” Linnins filed a
motion to withdraw, and the superior court denied the motion.

¶10            The jury convicted Qureshi as charged and found as
aggravators the use of a dangerous instrument and physical, emotional, or
financial injury to the victims. The superior court sentenced Qureshi to 4.5
years in prison for each count of endangerment, and twenty years in prison
for the manslaughter count, all to be served concurrently. The court
ordered the sentences to be served consecutively to the sentence in CR2013-
427046. Qureshi timely appealed, and we have jurisdiction. We
consolidated Qureshi’s appeals.

                                DISCUSSION

I.     Self-Representation in CR2014-001042

¶11            Qureshi first argues the superior court erred by denying his
request to represent himself in CR2014-001042 because he had been found
competent to stand trial in Rule 11 proceedings and had demonstrated an
ability to make arguments on his behalf. We review a superior court’s
ruling that a criminal defendant is not competent to represent himself for
an abuse of discretion. State v. Ibeabuchi, 248 Ariz. 412, 416, ¶ 15 (App. 2020).
“We look to whether reasonable evidence supports the superior court’s
finding,” and “consider[ ] the facts in the light most favorable to sustaining
the superior court’s ruling.” Id. “[R]egardless of the standard of review, an
erroneous failure to accord a defendant his properly asserted right to
represent himself when he is competent to waive counsel in a criminal case
is structural error requiring reversal without a showing of prejudice.” Id.
(internal quotation omitted).

¶12             The United States and Arizona Constitutions recognize a
criminal defendant’s right to waive counsel and represent himself. U.S.
Const. amend. VI; U.S. Const. amend. XIV; Ariz. Const. art. 2, § 24. The
right of self-representation is not absolute, however. Indiana v. Edwards, 554
U.S. 164, 171 (2008). In Edwards, the United States Supreme Court


                                       4
                            STATE v. QURESHI
                            Decision of the Court

considered whether “the Constitution permits States to insist upon
representation by counsel for those competent enough to stand trial under
[Dusky v. United States, 362 U.S. 402 (1960)] but who still suffer from severe
mental illness to the point where they are not competent to conduct trial
proceedings by themselves.” Id. at 178. The Court answered the question
in the affirmative, concluding that judges may take realistic account of the
particular defendant’s mental capacities by asking whether he is mentally
competent to conduct his defense at trial.1 Id. at 177-78. The Court called
these defendants “gray-area” defendants. Id. at 172-73. “[W]hile a
defendant need only show the ability to rationally communicate with
counsel and a rational and factual understanding of the proceedings to
stand trial to represent himself at that trial, the superior court may require
that the defendant also have sufficient ability to manage the most basic of
trial tasks.” Ibeabuchi, 248 Ariz. at 417, ¶ 18 (citations omitted). “[P]ursuant
to Edwards, when a criminal defendant is mentally competent to stand trial,
but not mentally competent to conduct that trial or hearing himself, the
superior court may, in its sound discretion, deny the defendant the right to
represent himself.” Id. at ¶ 19.

¶13           Citing Edwards, the superior court found that Qureshi was not
competent to represent himself. The court noted that Qureshi had a lengthy
history with the court and had been evaluated in Rule 11 proceedings and
diagnosed as seriously mentally ill. The court noted that Qureshi’s past
behavior in the courtroom had been uncontrollable, Qureshi did not
understand the rules of evidence or procedure, and the court believed
Qureshi would continue to seek to introduce matters that were not relevant.
The court further stated

       [G]iven the totality of the circumstances in this matter,
       including the timing of the request, including the history of
       the number of attorneys that represented the defendant in this
       case . . . all of whom had to withdraw from the case due to the
       defendant’s behaviors . . . the Court has no confidence that the
       defendant can properly and competently try this case.


1       The Edwards Court quoted with approval an amicus brief filed by the
American Psychiatric Association which explained that “‘[d]isorganized
thinking, deficits in sustaining attention and concentration, impaired
expressive abilities, anxiety, and other common symptoms of severe mental
illnesses can impair the defendant’s ability to play the significantly
expanded role required for self-representation even if he can play the lesser
role of represented defendant.’” 554 U.S. at 176.


                                       5
                           STATE v. QURESHI
                           Decision of the Court

The court denied Qureshi’s request to waive counsel.

¶14          The record contains sufficient evidence to support the
superior court’s ruling that Qureshi could not represent himself
competently. The same superior court judge presided over both of
Qureshi’s cases and was well aware of Qureshi’s mental health history and
courtroom behaviors.

¶15             In Qureshi’s first trial in CR2014-001042, even though counsel
represented him, Qureshi sought to introduce an irrelevant YouTube video
about children driving and then caused the superior court to remove an
entire jury panel when he made an outburst in front of the jury. The court
had to admonish Qureshi multiple times, and at least once, Qureshi refused
to be transported for trial. Qureshi asked his attorney to engage in unethical
behavior and harassed the attorney, causing the attorney to file a motion to
withdraw. The attorney believed Qureshi was intentionally trying to cause
a mistrial. Qureshi told the court that he did not understand the motion to
withdraw because he was “out of touch with reality.” He then made a
nonsensical argument about wanting to fire his attorney because the
attorney would not watch his YouTube video about the merits of young
children driving. The court once again had to explain the video was
irrelevant.2 During this discussion, Qureshi told the court, “I’m out of
reality . . . [but] I don’t mind representing myself nonetheless.” He then
made an outburst about admiring Hitler. The court ultimately granted the
attorney’s motion to withdraw due to Qureshi’s unethical requests and
threats and declared a mistrial.

¶16           At a status conference before the second trial in CR2014-
001042, Qureshi told the court he wanted to represent himself and
attempted to introduce an untimely pro per motion to dismiss, despite being
represented by counsel.

¶17          On the first day of trial, the superior court admonished
Qureshi about his outbursts, but he nevertheless continued to argue with
the court and make outbursts throughout the trial. The court also
admonished Qureshi for staring at a victim’s family members and showing
photos to the jury. Similar to what happened in the mistrial, Qureshi


2      Qureshi told the court he thought the video was relevant “[b]ecause
the accident involved the fatality of an underage person [six year-old J.F.],
and I do believe the video shows how it can be safer for everybody to drive.
So I think it would be a mitigating factor and favorable aspect the jury can
review.”


                                      6
                           STATE v. QURESHI
                           Decision of the Court

caused his new attorney to file a motion to withdraw and threatened the
attorney’s life midway through the trial. The superior court denied the
motion to withdraw and Qureshi’s motion to waive counsel and represent
himself. The trial continued with additional interruptions and behaviors
from Qureshi, including harassing a victim, calling the judge a racist,
sliding onto the floor, threatening self-harm outside of the presence of the
jury, and stating he demanded the death penalty in front of the jury. The
superior court had to remove Qureshi from the courtroom at least four
times during the trial.

¶18          Qureshi was often non-responsive and ill-behaved in the
courtroom, causing his removal from proceedings. In addition, he told the
court he was out of touch with reality on multiple occasions during
courtroom proceedings. Qureshi persisted in trying to introduce irrelevant
evidence even after being advised by the court that it was not relevant,
attempted to file an untimely pro per motion to dismiss, and did not
understand his attorney’s motion to withdraw, thereby demonstrating a
lack of understanding of rules of evidence and procedure. By denying
Qureshi’s motion to represent himself, the superior court ensured that
Qureshi received a fair trial and helped maintain the proceedings’ integrity.
See Edwards, 554 U.S. at 176-77. On this record, we cannot say that the
superior court abused its discretion.

II.   Admission of YouTube Video “Speedometer Pushed Towards the
      Edge”

¶19            Qureshi next argues that the superior court erred by
admitting into evidence in CR 2013-427046 a YouTube video showing
Qureshi driving over 100 miles per hour on the highway. We review the
superior court’s evidentiary rulings for an abuse of discretion. State v.
Leteve, 237 Ariz. 516, 523, ¶ 18 (2015). We review de novo the interpretation
of the rules of evidence. State v. Payne, 233 Ariz. 484, 502, ¶ 49 (2013).

¶20           Before the trial, Qureshi filed a motion to suppress the
introduction of seven YouTube videos made by Qureshi showing him
speeding and driving recklessly. Qureshi argued the videos were
inadmissible under Arizona Rules of Evidence (“Rules”) 403 and 404. After
a hearing, the superior court reviewed the videos and denied Qureshi’s
motion to suppress in part, ruling that the State could introduce two of the
seven videos.

¶21           Qureshi filed a second motion challenging the admission of
the videos, and in addition, evidence of a collision Qureshi caused in Pinal



                                     7
                            STATE v. QURESHI
                            Decision of the Court

County.3 The court found that evidence of the collision was relevant,
probative, and “tends to negate any notion that his actions were a mere
mistake or accidentally undertaken.” The court found that the probative
value of the evidence of the Pinal County accident outweighed any
prejudice. However, the court only allowed the State to introduce one of
the two YouTube videos of Qureshi’s reckless driving after finding that two
videos and the evidence of the Pinal County accident would be cumulative.

¶22          During the trial, the State introduced one YouTube video
entitled “Speedometer Pushed Towards the Edge.” The video, recorded
inside a vehicle, showed Qureshi driving over 100 miles per hour on a
freeway. The video provided a view of the freeway over the steering wheel
from the driver’s perspective and panned down to show the dashboard
speedometer.

¶23             Qureshi argues that the superior court erred by concluding
that the YouTube video was admissible under Rule 404(b). Relevant
evidence is generally admissible. Ariz. R. Evid. 402. “Evidence is relevant
if it has any tendency to make a fact more or less probable than it would be
without the evidence; and the fact is of consequence in determining the
action.” Ariz. R. Evid. 401. Rule 404(b) generally precludes “evidence of
other crimes, wrongs, or acts . . . to prove the character of a person in order
to show action in conformity therewith.” Such evidence “may, however, be
admissible for other purposes, such as proof of motive, opportunity, intent,
preparation, plan, knowledge, identity, or absence of mistake or accident.”
Ariz. R. Evid. 404(b). The list of permissible purposes is not exclusive. State
v. Wood, 180 Ariz. 53, 62 (1994).

¶24            The YouTube video showing Qureshi intentionally driving at
a high rate of speed was admissible to establish the absence of a mistake or
accident when he drove at a high rate of speed and crashed into T.K. nearly
head-on. It was also relevant to rebut Qureshi’s claim to law enforcement
that the collision could have been caused by a problem with his vehicle’s
tires rather than his driving behavior,4 and to refute his claim that his




3      Qureshi does not challenge the superior court’s ruling concerning
the Pinal County accident on appeal.

4      On cross-examination defense counsel elicited testimony from
Detective Stefan Springstroh that Qureshi believed the collision could have
been caused by a problem with his vehicle’s tires.


                                      8
                           STATE v. QURESHI
                           Decision of the Court

driving on the night of the accident was involuntary as raised in his noticed
defense of involuntary intoxication. We find no abuse of discretion.

III.   Motion to Disqualify MCAO in its Entirety

¶25          Finally, Qureshi argues his due process right to an unbiased
prosecution was violated and that the superior court committed structural
or fundamental error by failing to disqualify the entire Maricopa County
Attorney’s Office (“MCAO”).

¶26           The superior court held a pretrial status conference for both
of Qureshi’s cases in 2018. Before the conference, the prosecutor passed
Qureshi in the hall, entered the courtroom, and told defense counsel,
“Every time I see your client, he looks more and more like a Muslim
terrorist.” The prosecutor made the statement in front of court staff and
other attorneys. The judge was not yet on the bench, nor was Qureshi in
the courtroom, and defense counsel did not raise the matter during the
status conference. Subsequently, Qureshi filed a motion to dismiss both
cases with prejudice. MCAO removed the prosecutor from the case and
reassigned the matter to other MCAO attorneys.

¶27            At oral argument, Qureshi argued if the court did not dismiss
the case, it should remove MCAO. The superior court denied the motion
to dismiss. The court noted that the prosecutor had been removed from the
case, that the statements had been made on a single occasion, and they had
not been made on the record. The court found that Qureshi had failed to
show a denial of his due process rights

       as a result of the statements by [the prosecutor]. Those
       statements and any underlying bias have not been shown to
       have been adopted by the Maricopa County Attorney’s
       Office. The Court agrees that the statements are indicative of
       a biased and bigoted mind. AS such this Court believes they
       violate the Code of Professional Responsibility and this Court
       will refer this matter to the State Bar at the appropriate time.
       The evidence is that the bigotry is solely in the mind of the
       attorney who uttered the statements. The Court further finds
       that in these unique circumstances, any notion or perception
       of bias can be cured through the process of voir dire.

The court further found that neither a change of venue nor a transfer of
prosecution to another agency was required. Qureshi filed a motion for
reconsideration, which the superior court denied.



                                      9
                             STATE v. QURESHI
                             Decision of the Court

¶28           Qureshi argues the prosecutor’s conduct tainted the entire
MCAO, removing the prosecutor from the case was an insufficient remedy,
and disqualifying the MCAO was needed to cure an appearance of
impropriety. He further argues the State’s unwillingness to make Qureshi
plea offers demonstrated that the prosecutor’s bias infected the case.

¶29            We review a ruling on a motion to disqualify counsel for an
abuse of discretion. Villalpando v. Reagan, 211 Ariz. 305, 307, ¶ 6 (App. 2005).
“Only in extreme circumstances should a party to a lawsuit be allowed to
interfere with the attorney-client relationship of his opponent. The burden
should be upon the moving party to show sufficient reason why an attorney
should be disqualified from representing his [or her] client.” Alexander v.
Superior Court, 141 Ariz. 157, 161 (1984) (citations omitted). “Without
question, certain prosecutorial conflicts may implicate due-process
concerns, and a court does have the authority to disqualify a prosecutor or
prosecutor’s office for a conflict of interest.” Villalpando, 211 Ariz. at 308,
¶ 8 (citations omitted). “A defendant does not state a claim for a violation
of his due-process rights, however, unless the conflict is so severe as to
deprive him of fundamental fairness in a manner shocking to the universal
sense of justice.” Id. (internal quotation omitted).

¶30             We find no violation of Qureshi’s due process rights. Qureshi
did not establish that any other MCAO attorney was biased or shared the
original prosecutor’s views about him. MCAO removed the prosecutor and
disavowed the comment as “inappropriate, unprofessional and
discriminatory.” There is no indication in the record that the prosecutor
had any further involvement in Qureshi’s cases, and the comment was
made outside of the juries’ presence. See, e.g., In re Gentry, 316 P.3d 1020,
1033-34 (Wash. 2014) (prosecutor’s racist comment made outside of the
jury’s presence was not an intentional appeal to racial bias that could have
affected the jury’s verdict and prejudiced the defendant). Although
Qureshi argues that MCAO mistreated him because it did not give him a
plea offer, it is well-established that there is no constitutional right to a plea
bargain. See State v. Donald, 198 Ariz. 406, 413, ¶ 14 (App. 2000). We find
no abuse of discretion.




                                       10
                  STATE v. QURESHI
                  Decision of the Court

                     CONCLUSION

¶31   We affirm Qureshi’s convictions and sentences.




                 AMY M. WOOD • Clerk of the Court
                 FILED: AA




                               11